DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-34, 36, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Curry et al. (4,720,918) in view of Skrobis et al. (2015/0328789) with evidence provided by Patel et al. (2013/0014395). 
Regarding claim 28, Curry et al. disclose the invention including a razor blade (title, Fig. 1) having a substrate Including a cutting edge having a symmetrical tapering geometry ending in a sharpened tip (defined as a body of the blade as seen in Figs. 1-2), the tapering geometry having a continuous thickness of between 1.86 and 2.16 (vs 1.55-1.97) micrometers measured at a distance of four (instead of five) micrometers from the tip (as described in col. 4, ln. 24-38); and between 2.01 and 3.04 interpolated at a distance of five micrometers from the tip as explained below), to a thickness of between 6.12 and 6.85 (vs 4.60-6.34) micrometers measured at a distance of twenty micrometers from the tip, to a thickness of between 19.25 and 24.55 (vs 19.80-27.12) 
Explanation of claim 28 measurements.
The first thickness of the tip measured from a distance of 5 micrometer from the tip:
Curry et al. teach that the width of blade within a distance of forty micrometers from the tip is calculated by the formula “w= a d^n.”
In this case, “w” is a thickness of the tip at a distance “d” from the extreme edge of the blade; “a” is a factor of proportionality having a value in a range of 0.71-0.92 micrometers; and “n” is an exponent having a value in the range of 0.65-0.75. The values of “w” and “d” are measured in micrometers. See claims 1 and 5 in Curry et al. In this case, the width of the tip at the distance of 5 micrometers is within the range of 2.13 μm to 3.04 μm.
W= a d^n
W= (0.71) (5^0.65) = 2.01 μm.  
W= (0.92) (5^0.75) = 3.04 μm
Thus, the thickness of the edge portion measured at five micrometers from the tip is not exactly between 1.55 and 1.97 micrometers as recited in claim 28.
The second thickness of the tip measured from a distance of 20 micrometers from the tip:
Curry et al. teach that the second thickness of the edge portion measured at a second distance of twenty micrometers from the coating tip is between 6.12 and 6.85 micrometers (set forth in the chart as shown in col. 4).
The third thickness of the tip measured from a distance of 100 micrometers from the tip:
Curry et al. teach that the facet includes angles in the region 40-400 μm from the tip are in the range of 7° to 14°. See col. 4, lines 58-61 and Fig. 1 in Curry et al. The tip is in a shape of an isosceles triangle as shown in Fig. 1. In this case, the thickness of the tip or the base (“a”) of  the isosceles triangle could be calculated by the known formula a= 2h tan Φ/2. The height (h) is 100 μm and the vertex angle or facet included angel (Φ) is in the range of 7° to 14°. A facet included angles or vertex angels of 11° and 14° have been selected in the calculation below.  
a= 2h tan Φ/2
a= 2 (100 μm) tan 11°/2 =  19.25 μm
a= 2 (100 μm) tan 14°/2=  (200 μm) (tan 7°) = (200 μm) (0.122) = 24.55 μm.
In this case, the third thickness is also within the range of 19.8 to 27.12 micrometers as recited in claim 28.
It would have been obvious matter of design choice to one having ordinary skill in the art at the time of invention was made to the tapering geometry of the substrate having a continuous thickness of between 1.55 and 1.97 micrometers measured at a distance of five micrometers from the tip, in order to provide a robust tool with improved longevity and cutting efficiency requiring less cutting force. Furthermore, since it has been held that where the general conditions are disclosed in the prior art, discovering the optimum range or size involves only routine skill in the art. In re Rose, 105, USPQ 237 and In Gardener v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U. S. 830, 225 USPQ 232 (1984).  Patel et al. paragraph [0004] 
However, with regards to claims 28 and 36, Curry et al. fail to disclose a distances of 300 micrometers and 350 micrometers associated with the tapering geometry.
Skrobis et al. teach it is known in the art of razor blade to incorporate distances of 300 micrometers and 350 micrometers associated with the tapering geometry (paragraph [0035] and 44a disclose an end limit of 400 micrometers).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Curry et al. with the distances associated with the tapering geometry, as taught by Skrobis et al., because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.  
Regarding claims 29-30, Modified Curry et al. teach that the continuous thickness of the substrate further includes a thickness of 8.43-9.52 (between 6.50 and 8.94) micrometers measured at a distance of thirty micrometers from the tip; the continuous thickness of the substrate further includes a thickness of 10.73-12.11 (between 8.40 
Regarding claims 28, 31-34, and 36, Modified Curry et al. teach that the continuous thickness of the substrate further includes the continuous thickness of the substrate further includes a thickness of between 28.93 and 66.31 (vs 57.80 and 69.00) micrometers measured at a distance of three hundred micrometers from the tip; the continuous thickness of between 9.02 and 17.29 (vs 10.30 and 14.13) micrometers measured at a distance of fifty micrometers from the tip; the continuous thickness of the substrate further includes a thickness of between 18.43 and 29.43 (vs 29.30 and 40.11) micrometers measured at a distance of hundred fifty micrometers from the tip; the continuous thickness of the substrate further includes a thickness of between 22.22 and 48.93 (vs 38.80 and 49.74) micrometers measured at a distance of two hundred micrometers from the tip; the continuous thickness of the substrate further includes a thickness of between 25.69 and 57.84 (vs 48.30 and 59.37) micrometers measured at a distance of two hundred fifty micrometers from the tip; and the continuous thickness of the substrate further includes a thickness of between 31.98 and 74.44 (vs 67.30 and 78.62) micrometers measured at a distance of three hundred fifty micrometers from the tip. These thicknesses are calculated by using this formula:
 “w= a d^n.”
In this case, “w” is a thickness of the tip at a distance “d” from the extreme edge of the blade; “a” is a factor of proportionality having a value in a range of 0.71-0.92 micrometers; and “n” is an exponent having a value in the range of 0.65-0.75. The 
Regarding claim 37, Modified Curry et al. fail to teach that the thickness of the cutting edge of the substrate is described with the following mathematical formulas:
t= a.(xb) (A) t = (c.x)+d (B) 
wherein, a and c are constants from an interval (0, 1), b is a constant from an interval (0.5, 1), d is a constant from an interval (0.5, 20), x refers to a distance from the tip in micrometers and t refers to the thickness of the blade in micrometers, and wherein equation (A) is used to determine the thickness of the cutting edge from the tip to a transition point, and either equation (A) or equation (B) used to determine the thickness elsewhere along the cutting edge.
However, it would have been obvious that various calculating algorithms can be used get the desired results via the controller or a computer means. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to formulate the mathematical formula and it’s response with different variables and constants, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA1980).
The "mathematical relationships/formulas" is used to describe mathematical concepts such as mathematical algorithms, mathematical relationships, mathematical formulas, and calculations. The courts have used the term "algorithm" to refer to both mathematical procedures and mathematical formulas, including: a procedure for converting binary-coded decimal numerals into pure binary form, Gottschalk v. Benson, 
Regarding claim 39, Modified Curry et al. teach that the substrate is covered by a strengthening coating (col. 3, ln. 62-66, and col. 5, ln. 5 - 25; Figs. 1-11). 
Claim 38 rejected under 35 U.S.C. 103 as being unpatentable over Curry et al. (4,720,918) in view of Skrobis et al. (2015/0328789) with evidence provided by reference Patel et al. (2013/0014395) as applied to claim 28 above, and further in view Park et al. (2003/0208912) and Meckel (6,330,750).  With regards to claim 38, Modified Curry et al. disclose the substrate is stainless steel (col. 3, ln 50 in Curry et al.)
However, Modified Curry et al. fail to disclose the iron, carbon, chromium, manganese, silicon, and molybdenum makeup of the stainless steel.
	Park et al. teach it is old and well known in the art of cutting blades to incorporate stainless steel with the iron, carbon, chromium, manganese, silicon, and molybdenum makeup on the order of the claimed ranges (paragraph [0023]).  Meckel teaches it is old and well known in the art of cutting blades to incorporate stainless steel with the iron, carbon, chromium, manganese, silicon, and molybdenum makeup different from Park et al. but still on the order of the claimed ranges (col 3, ln 66 – col 4, ln 9).  These references together teach that it is old and well known to use different types of stainless steel with this particular makeup just differing ranges of the makeup in the field of cutting.  In light of Park et al. and Meckel, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized any reasonable stainless steel including one with the claimed makeup, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin.   
Claims 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Curry et al. (4,720,918) in view of Skrobis et al. (2015/0328789) with evidence provided by reference Patel et al. (2013/0014395) as applied to claims 28 and 39 above, and further in view of DePuydt et al. (9,248,579).
Regarding claim 40, Curry et al. teach that the strengthening coating as described in col. 3, ln. 62-66, and col. 5, ln. 5 - 25; Figs. 1-11, however fails to teach specifically that the coating comprises Titanium and Boron. DePuydt et al. teach that the strengthening coating (26) comprises Titanium and Boron (col. 4, ln.65-col. 5, ln. 20)
Regarding claim 41, the modified device of Curry et al. teach that the substrate (DePuydt et al., 50) is covered by an interlayer (DePuydt et al., 24) and the interlayer is covered by the strengthening layer (DePuydt et al., 26; Fig. 7).
Regarding claim 42, the modified device of Curry et al. teach that the strengthening layer (DePuydt et al., 26) is covered by a top layer (DePuydt et al., 30; Fig. 7; col. 5, ln. 33-53).
Regarding claim 43, the modified device of Curry et al. teach that the top layer (DePuydt et al., 30) is covered by a polytetrafluoroethylene (PTFE) layer (DePuydt et al., 30; Fig. 7; col. 5, ln. 33-53). 
It would have been obvious to one having ordinary skill in the art at the time of invention to provide Curry et al.’s coating material with the structures, as taught by DePuydt et al., in order to improve strength, corrosion resistance and shaving ability (col. 4, ln.65-vol. 5, ln. 9).
Response to Arguments
Applicant's arguments filed 4-13-21 have been fully considered but they are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Curry et al. disclose a razor blade and Skrobis et al. teach razor blades can have the claimed 300/350 micrometers from the tip geometry.
It would have been obvious to have utilized the formula for the first 40 micrometers all the way until the 300/350 micrometers from the tip.  Making the points beyond the 40 micrometer mark follow the given equation does not change the structure of the points that come before and up to the 40 micrometer mark.  It would have been obvious to have made the points beyond the 40 micrometer of any reasonable shape/size including shape/size that is corresponds with the formula that calculate the size/shape of the points that come before and up to the 40 micrometer mark.  Just because the formula is only disclosed up to the 40 micrometer mark does not mean the formula cannot be utilized to the values extended beyond the 40 micrometer mark.     


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

07 June 2021
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724